United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
North Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0258
Issued: April 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 24, 2015 appellant filed a timely appeal of a June 5, 2015 merit decision of
the Office of Workers’ Compensation Appeals (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability beginning April 4, 2013, causally related to her accepted July 10, 2008 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 10, 2008 appellant, then a 48-year-old nurse, filed an occupational disease claim
(Form CA-2) as of November 1, 2006. She alleged foot and lumbar conditions caused by
walking and running as part of her work as a nurse in a medical-surgical unit. Appellant stopped
work on January 31, 2008 and returned to light-duty work on March 4, 2008. On October 6,
2008 OWCP accepted her claim for bilateral foot strain and paid compensation benefits. On
December 30, 2009 OWCP expanded its acceptance to include lumbar sprain.
By letter to appellant dated May 2, 2012, the employing establishment noted that on or
about May 20, 2012 she had accepted a limited-duty position as a staff nurse II at the Women’s
Health Clinic. Appellant was to work a shift no longer than eight hours, Monday through Friday.
The offer of employment and its acceptance were confirmed by the employing establishment in a
letter to OWCP dated August 2, 2012.
On January 5, 2015 appellant filed a claim for compensation (Form CA-7) for a period
commencing April 4, 2013. She claimed a recurrence of her earlier accepted condition.
Appellant explained that she was unfairly terminated on April 3, 2013 from her limited-duty
position as a staff nurse at the employing establishment in Las Vegas, Nevada. OWCP received
a letter dated April 4, 2013, which related that the employing establishment terminated
appellant’s appointment as a registered nurse because she failed to present a registered nurse
license as a condition of continued employment. The letter explained that a valid, current license
was a condition of appellant’s employment and noted that appellant’s license had expired
April 3, 2013.
OWCP sent appellant a letter dated January 15, 2015 advising her of the factual and
medical evidence needed to establish her claim for recurrence. The letter noted that appellant’s
claim had been accepted for sprain of the metatarsophalangeal region in both feet, plantar
fibromatosis of the right foot, and lumbar sprain. The letter advised appellant it was her burden
to offer factual and medical evidence to demonstrate a recurrence of disability and identify the
type of evidence needed to establish her recurrence claim. Appellant was afforded 30 days in
which to respond.
To support her claim, appellant submitted reports prepared by Dr. Anthony Borgia,2 a
Board-certified podiatrist, dated February 4 and December 6, 2013, and May 19, 2014. In his
February 2013 report, Dr. Borgia noted a history, reported appellant’s medications and unrelated
health problems, diagnosed a number of foot conditions, and recorded and evaluated appellant’s
treatment with orthotics, bracing, and medications. He noted that appellant fell in June 2012 and
hurt her left foot. Dr. Borgia also noted a lifting injury at work which caused immediate back
pain. In his December 6, 2013 follow-up report, he noted that appellant fell while on vacation.
Appellant had pain walking, but it was “tolerable.” She also had back pain. Appellant visited
the doctor for night splints and orthotic modifications. Dr. Borgia noted weakness to muscles in
both feet, tightness in the calf muscles, and some limitation of motion in one ankle. He found
chronic tendinosis, secondary to “remote injury” and exacerbated by hereditary factors.
2

Dr. Borgia is referred to as “Dr. Borgie” in OWCP’s development letter dated January 15, 2015.

2

Dr. Borgia’s final report listed certain medical supplies, but did not relate findings from an
examination of appellant.
Appellant also submitted a work capacity form with an illegible signature dated April 4,
2013 which noted that appellant was at maximum medical improvement (MMI) and could work
eight hours with restrictions.
Appellant submitted additional evidence in support of her claim. A report dated July 20,
2012 from Dr. Borgia diagnosed a contusion left foot with a possible fracture, pain resulting
from an injury on June 28, 2012, and right foot tendinitis. Dr. Borgia identified other conditions
including a congenital valgus deformity of both feet with a September 14, 2010 onset. Appellant
submitted the July 27, 2012 magnetic resonance imaging scans of the right foot and left foot.3 In
the February 4, 2013 report, Dr. Borgia noted appellant’s conditions and medications without
significant changes. He noted appellant’s status and treatment on May 19, 2014 without
discussion.
Appellant submitted a report by Dr. R.D. Prabhu, an internist, dated February 27, 2015
which discusses only personal medical conditions irrelevant to the work injury or claim of
recurrence.
Appellant also submitted the previously noted letter from the employing establishment
dated April 4, 2013 which terminated her employment because her license as a registered nurse
had lapsed. She submitted a statement dated April 6, 2015 in which she responded to an OWCP
questionnaire mailed to her along with the January 15, 2015 development letter.
By decision dated June 5, 2015, OWCP denied appellant’s claim for recurrence of
disability as the medical evidence of record is insufficient to establish a material worsening of
her employment injuries.
LEGAL PRECEDENT
A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness, without an intervening injury or new exposure to the work
environment that caused the illness.4 The term also means the inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn, except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties, or a reduction-inforce. The Board has held that when a claimant stops work for reasons unrelated to the accepted
work injury there is no disability within the meaning of FECA.5

3

The record contains two reports of that date and appellant had MRI examinations of the right foot and the left
foot. OWCP’s decision does not specify which reports appellant submitted.
4

20 C.F.R. 10.5(x); Cecelia M. Corley, 56 ECAB 662 (2005); Bryant F. Blackmon, 56 ECAB 752 (2005).

5

Hubert Jones, Jr., 57 ECAB 467 (2006).

3

A claimant who claims a recurrence of disability has the burden of proof to establish by
the weight of substantial, reliable, and probative evidence that the disability for which he or she
claims compensation is causally related to the employment injury. This burden includes the
necessity of furnishing evidence from a qualified physician who, on the basis of a complete and
accurate factual and medical history, concludes that the condition is causally related to the
original compensable condition. Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
ANALYSIS
Appellant requested that OWCP accept her claim for a recurrence of her disability
commencing April 4, 2013, the date of her termination from her light-duty job as a nurse with
the employing establishment. OWCP denied her request by decision of June 5, 2015. The Board
finds that appellant has not established that she sustained a recurrence of disability.
Appellant was terminated from her light-duty employment as a nurse on April 3, 2013.
According to the employing establishment’s letter of April 4, 2013, appellant was terminated
because her license as a registered nurse had lapsed and she was unable to perform her job duties
without that credential. She acknowledges the fact that her license lapsed in her statements to
OWCP and in her appeal to the Board. Appellant has not submitted any evidence to establish
that the lapse of her license was due to her accepted employment injury. The legal precedent
makes clear that if a claimant is terminated from employment for reasons unrelated to his or her
medical condition, a recurrence of disability is not established. Therefore, the Board concludes
that appellant’s termination from employment was not related to her accepted employment
injuries.7
The medical evidence of record does not contain a medical opinion based on substantial,
reliable, and probative evidence sufficient to establish that appellant’s medical condition changed
as a result of the work injury. The medical reports, treatment notes, and other records discuss
appellant’s condition, note her progress, and chart her medications. However, there is no
evidence of a spontaneous change in appellant’s medical condition related to her original injury
without an intervening cause. There is no medical evidence to substantiate that appellant was
disabled after April 4, 2013 due to her accepted injury. The Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so, would essentially allow an
employee to self-certify his or her disability and entitlement to compensation.8 Appellant,
therefore, has not met her burden of proof to establish a recurrence of disability causally related
to her accepted injury.

6

D.W., Docket No. 11-1144 (issued July 19, 2012); Louise G. Malloy, 45 ECAB 613 (1994).

7

The Board explicitly does not reach the question of whether appellant’s termination was correct under the
employment rules and procedures of the employing establishment. The Board lacks jurisdiction to consider or rule
on this question.
8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a
recurrence of disability beginning April 4, 2013, causally related to her accepted July 10, 2008
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

